[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 16, 2008
                              No. 08-10193                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 07-80556-CV-DMM

KELVIN RANCE,


                                                            Plaintiff-Appellant,

                                    versus

ROCKSOLID GRANIT USA, INC.,
other, as owner of the fictitious
name Granite Transformations,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 16, 2008)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Kelvin Rance, proceeding pro se, appeals the district court’s dismissal of his

two-count complaint against Rocksolid Granit USA, Inc., based upon negligence

and a violation of the Fair Labor Standards Act (FLSA). On appeal, Rance argues

that the district court erred in dismissing his complaint without prejudice for failure

to state a claim, and that the district erred in granting Rocksolid’s motion to

dismiss prior to sua sponte providing Rance an opportunity to amend his

complaint. We affirm the ruling of the district court.

      We review the district court’s ruling on a Rule 12(b)(6) motion de novo.

Hill v. White, 321 F.3d 1334, 1335 (11th Cir.2003). When ruling on a motion to

dismiss, a court must view the complaint in the light most favorable to the plaintiff

and accept all of the plaintiff’s well-pleaded facts as true. St. Joseph's Hosp., Inc. v.

Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir.1986). Moreover, “[p]ro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998). When considering a motion to dismiss, the court

may consider the complaint and all exhibits attached thereto. Thaeter v. Palm

Beach County Sheriff’s Office, 449 F3d 1342, 1352 (11th Cir. 2006).

      We begin by considering Rance’s FLSA claim. Rance’s complaint alleges

that he did not receive wages due to him for a portion of one day’s work that he



                                            2
performed for Granite Transformations, an allegedly fictitious corporation owned

by Rocksolid. He argues that this violates FLSA’s minimum wage requirements

under 29 U.S.C.A. § 206.

      To establish a prima facie case of an FLSA violation, Rance must show “as a

matter of just and reasonable inference” the amount and extent of his work in order

to demonstrate that he was inadequately compensated under FLSA. See Caro-

Galvan v. Curtis Richardson, 993 F.2d 1500, 1513 (11th Cir. 1993) (citing

Donovan v. New Floridian Hotel, Inc., 676 F.2d 468, 475 n.12 (11th Cir. 1982);

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680. 686–87 (1946). Rance has

failed to do so because his complaint and attached documentation provide no

evidence of the amount and extent of his work.

      Moreover, attached to his complaint is an email that Rance sent to his

supervisor, Frank Baran of Granite Transformations, in which Rance inquired,

“When will I get paid for the work done at the Miami location on or about March

28, 2007?” Baran responded, via email, “How many hours did you end up

working that day? Let me know and I will get a check out.” Rance does not claim

that he ever responded to Baran’s email message. In light of this email

correspondence with Baran, Rance has failed to demonstrate that any inadequate

compensation was a result of Rocksolid’s actions, rather than his own. Thus, the



                                         3
district court did not err in dismissing Rance’s FLSA claim.

       Rance’s complaint also alleges that he was injured while working for

Granite Transformations that day. Rance’s allegation that Rocksolid is liable for

negligence due to his injuries can be construed in two ways. First, Rance’s

complaint can be read to allege a Workman’s Compensation claim on the grounds

that “Defendant breached its duty of keeping its workplace safe.” (D. Ct. Order at 4

n.3) The district court found, however, that Rance’s “appropriate avenue for this

claim” would be to pursue a remedy under Florida’s Worker’s Compensation laws.

Id. It is fully within the district court’s discretion to exercise supplemental

jurisdiction over state law claims, and given our finding that the district court did

not err in dismissing Rance’s FLSA claim, we find no error in the district court’s

implicit decision not to do so.1 Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088-89

(11th Cir. 2004).

       Second, Rance’s complaint can be read to allege that Rocksolid’s negligence

is due to its failure to provide Rance with worker’s compensation insurance

information, and its refusal to pay for medical bills or any other damages sustained



       1
          Rance argues for the first time on appeal that neither Granite Transformations nor
Rocksolid Granite had worker’s compensation insurance at the time of his injury, entitling him
to bring a civil lawsuit under Florida law. Because he did not raise this argument before the
district court, we will not consider it on appeal. See Access Now, Inc. v. Southwest Airlines Co.,
385 F.3d 1324, 1331 (11th Cir. 2004).

                                                4
as a result of Rance’s on-the-job injury. However, Rance’s exhibits again directly

undermine his claim. Attached to the complaint is an email Rance wrote to his

supervisor, Frank Baran of Granite Transformations, in which he informed Baran,

“I was injured on your job yesterday in Miami.” Baran responded, “Kelvin, I was

not aware please send me the details of what happened.” Rance did not respond to

Baran and accordingly, he cannot not now claim that Rocksolid failed to comply

with requests which Rance has failed to demonstrate that he ever made. We find

no error in the district court’s dismissal of Rance’s negligence claim.

      Finally, Rance argues that the district court erred by granting Rocksolid’s

motion to dismiss without sua sponte providing Rance with an opportunity to

amend his complaint. Rance has not indicated, however, how he would have

amended the complaint to overcome its deficiencies had he been given the

opportunity. We therefore conclude that sua sponte granting Rance an opportunity

to amend his complaint would have been futile. See Hall v. United Ins. Co. of

Am., 367 F.3d 1255, 1262 (11th Cir. 2004); Hardy v. Broward Co. Sheriff’s

Office, 238 Fed. App’x 435, 443 (11th Cir. 2007). Thus, the district court did not

abuse its discretion in dismissing this case without prejudice.

AFFIRMED.




                                           5